1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   ERIC V. SANTOS,                                   Case No.: 2:18-cv-01439-JCM-CWH
18
                    Plaintiff,
19                                      JOINT MOTION TO EXTEND TIME TO
     vs.
20                                      FILE STIPULATION OF DISMISSAL OF
     EXPERIAN INFORMATION SOLUTIONS,    EXPERIAN INFORMATION
21
     INC.; EQUIFAX INFORMATION SERVICES SOLUTIONS, INC.
22   LLC; TRANS UNION LLC; and WELLS
     FARGO HOME MORTGAGE,
23
                    Defendants.
24          Plaintiff Eric V. Santos (“Plaintiff”) and Defendant Experian Information Solutions, Inc.;
25
     (“Experian” or “Defendant”) (collectively, the “Parties”), by and through their counsel of record,
26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC. - 1
1    hereby move jointly to extend their deadline to file a Stipulation of Dismissal of Experian (30)
2
     thirty days:
3
            1.      The Parties settled this matter on November 13, 2018.
4
            2.      The Parties are currently working on finalizing their Settlement Agreement.
5

6           3.      The Parties request and extension of thirty days to file their Stipulation of Dismissal

7    of Experian to allow them additional time to finalize the settlement agreement.
8
            4.      Plaintiff agrees to file the Stipulation of Dismissal of Experian no later than
9
     February 13, 2019.
10

11          DATED January 16, 2019.
12

13
      /s/ Matthew I. Knepper                            /s/ Andrew J. Sharples
      Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
14    Nevada Bar No. 12796                              Nevada Bar No. 9982
      Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
15    Nevada Bar No. 13848                              Nevada Bar No. 12866
16
      KNEPPER & CLARK LLC                               NAYLOR & BRASTER
                                                        Email: jbraster@nblawnv.com
17    David H. Krieger, Esq.                            Email: asharples@nblawnv.com
      Nevada Bar No. 9086
18    HAINES & KRIEGER, LLC                             Katherine A. Neben, Esq.
19
                                                        Nevada Bar No. 14590
      Counsel for Plaintiff                             JONES DAY
20                                                      Counsel for Defendant
                                                        Experian Information Solutions, Inc.
21
                                           ORDER GRANTING
22
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
23
                              EXPERIAN INFORMATION SOLUTIONS, INC.
24
            IT IS SO ORDERED.
25

26          _________________________________________
            UNITED STATES MAGISTRATE JUDGE
27                                January
                       24 day of _________
            DATED this ____                2019.
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EXPERIAN
     INFORMATION SOLUTIONS, INC. - 2
